 
ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made as of June 10, 2019 by
and between Urban One, Inc., a Delaware corporation ("Urban One"), Radio One of
Detroit, LLC, a Delaware limited liability company ("Radio One Detroit" and,
together with Urban One, the "Sellers"), and Beasley Media Group, LLC ("Beasley
Media"), a Delaware limited liability company and Beasley Media Group Licenses,
LLC, a Delaware limited liability company("Beasley Licenses" and together with
Beasley Media ,"Buyer").
 
RECITALS
A. Sellers own and operate the following radio broadcast stations (the
"Stations") pursuant to certain authorizations issued by the Federal
Communications Commission (the "FCC"):
WDMK(FM), Detroit, Michigan (FCC ID 4597) ("WDMK")
W228CJ, Detroit, Michigan (FCC ID 148674)
W252BX, Detroit, Michigan (FCC ID 148665)
W260CB, Detroit, Michigan (FCC ID 93456)
B. Pursuant to the terms and subject to the conditions set forth in this
Agreement, Sellers desires to sell to Buyer, and Buyer desires to purchase from
Sellers, the Station Assets (defined below).
C. This Agreement is intended to provide for the sale, assignment and transfer
to Buyer of the Station Assets on the terms and subject to the conditions set
forth in this Agreement, including the FCC's consent to the assignment of the
FCC Licenses to Buyer.
 
AGREEMENT
NOW, THEREFORE, taking the foregoing into account, and in consideration of the
mutual covenants and agreements set forth herein, the parties, intending to be
legally bound, hereby agree as follows:
ARTICLE 1:  SALE AND PURCHASE
1.1 Station Assets. On the terms and subject to the conditions hereof, on the
Closing Date, Sellers shall sell, assign, transfer, convey and deliver to Buyer,
and Buyer shall purchase and acquire from Sellers, all right, title and interest
of Sellers in and to the following assets, properties, interests and rights of
Sellers, real and personal, tangible and intangible, that are used or held for
use exclusively in the operation of the Stations, except the Excluded Assets
(the "Station Assets"):
(a) all licenses, permits and other authorizations issued to Sellers by the FCC
with respect to the Stations (the "FCC Licenses") and listed on Schedule 1.1(a),
including any renewals or modifications thereof or applications for renewal or
modification thereof filed between the date hereof and Closing;
(b) all of Sellers' equipment, transmitters, antennas, cables, ground radials,
towers, guy wires, guy anchors, vehicles, furniture, fixtures, spare parts and
other tangible personal property of every kind and description that are used or
held for use exclusively in the operation of the Stations and listed on Schedule
1.1(b) attached hereto (the "Tangible Personal Property"), except for any
retirements or dispositions thereof made between the date hereof and Closing in
the ordinary course of business;
(c) Sellers interest in the leased real property used or held for use in the
operation of the Stations (including any appurtenant easements and improvements
located thereon) and listed on Schedule 1.1(c) attached hereto (the "Real
Property"), and the rights to any security deposits held by third parties
related to the Real Property for which Seller receives a credit under Section
1.8;
(d) all agreements for the sale of advertising time on the Stations that exist
at Closing, and all other contracts, agreements and leases that are used in the
operation of the Stations and listed on Schedule 1.1(d) attached hereto,
together with all contracts, agreements and leases made between the date hereof
and Closing in accordance with this Agreement (the "Station Contracts");
(e) all of Sellers' rights in and to the Stations' call letters, and Sellers'
rights in and to the Stations' trademarks, trade names, service marks,
copyrights, domain names, websites, web content, computer software, programs and
programming material, jingles, slogans, logos, Facebook, Twitter and other
social media accounts used primarily in the operation of the Stations, and other
intangible property used exclusively in the operation of the Stations and listed
on Schedule 1.1(e) attached hereto, subject to third party consent (the
"Intangible Property"); and
(f) all the files, documents, records, and books of account (or copies thereof)
exclusively relating to the operation of the Stations, including the Stations'
public inspection files, blueprints, technical information and engineering data,
manuals, programming information and studies, client/advertiser lists, marketing
and demographic studies, and sales and audience data but excluding records
relating to Excluded Assets; and
(g) all claims (including warranty claims), deposits, prepaid expenses, and
Sellers' goodwill in, and the going concern value of, the Stations.
The Station Assets shall be transferred to Buyer free and clear of liens, claims
and encumbrances ("Liens") except for (i) Assumed Obligations, (ii) liens for
taxes not yet due and payable, (iii) liens that will be released at or prior to
Closing, and, (iv) with respect to the Real Property, easements, rights of way,
building and use restrictions and other exceptions that do not in any material
respect detract from the value of the property subject thereto or impair the use
thereof in the ordinary course of the business of the Stations (collectively,
"Permitted Liens").
1.2 Excluded Assets. Notwithstanding anything to the contrary contained herein,
the Station Assets shall not include the following assets or any rights, title
and interest therein (the "Excluded Assets"):
(a) all cash and cash equivalents of Sellers;
(b) Sellers' corporate and trade names and intangible property not exclusive to
the operation of the Stations (including the names "Urban One", "Radio One", and
any derivations or variations thereof), charter documents, and books and records
relating to the organization, existence or ownership of Sellers, duplicate
copies of the records of the Stations, and all records not relating to the
operation of the Stations;
(c) all contracts of insurance, all coverages and proceeds thereunder and all
rights in connection therewith, including without limitation rights arising from
any refunds due with respect to insurance premium payments to the extent related
to such insurance policies;
(d) all pension, profit sharing plans and trusts and the assets thereof and any
other employee benefit plan or arrangement and the assets thereof, if any,
maintained by Sellers;
(e) the Stations' accounts receivable and any other rights to payment of cash
consideration for goods or services sold or provided prior to the Adjustment
Time (defined below) or otherwise arising during or attributable to any period
prior to the Adjustment Time (the "A/R");
(f) any non-transferable shrink-wrapped computer software and any other
non-transferable computer licenses that are not material to the operation of the
Stations;
(g) all rights and claims of Sellers, whether mature, contingent or otherwise,
against third parties with respect to the Stations and the Station Assets, to
the extent arising during or attributable to any period prior to the Adjustment
Time;
(h) all deposits and prepaid expenses (and rights arising therefrom or related
thereto), except to the extent Sellers receive a credit therefor under Section
1.8;
(i) operating systems and related assets that are used in the operation of
multiple stations or other business units;
(j) the lease for Stations' studio site and all equipment located therein, other
than any listed on Schedule 1.1(b), and any other assets used or held for use in
the operation of any other radio station owned or operated by Sellers or an
affiliate of Sellers, except for any such items that are specifically set forth
as included in the Station Assets on the Schedules hereto; and
(k) any other assets that are not used primarily in the business and operations
of the Stations and the assets listed on Schedule 1.2.
 
1

--------------------------------------------------------------------------------

 
1.3 Assumption of Obligations. At Closing, Buyer shall assume and agree to pay,
discharge and perform all liabilities, obligations, and commitments arising
under the Station Contracts relating to the period after the Adjustment Time
(collectively, the "Assumed Obligations").
1.4 Retained Liabilities. Except for the Assumed Obligations, Buyer does not
assume and will not be deemed by execution and delivery of this Agreement or any
agreement, instrument or document delivered pursuant to or in connection with
this Agreement or otherwise by reason of the consummation of the transactions
contemplated hereby, to have assumed, any other liabilities, obligations or
commitments of Sellers of any kind, whether or not disclosed to Buyer,
including, without limitation, any liability or obligation of Sellers under any
contracts not included in the Station Contracts (the "Retained Liabilities").
1.5 Shared Contracts. Some of the Station Contracts may be used in the operation
of stations in addition to the Stations (the "Shared Contracts"). Such Shared
Contracts are designated as shared on Schedule 1.1(d).  The rights and
obligations under such Shared Contracts shall be equitably allocated among
stations, including the Stations, in accordance with the following allocation
principles: (i) any allocation set forth in the Shared Contract shall control;
(ii) if none, then any allocation previously made by Sellers in the ordinary
course of Station operations shall control; (iii) if none, then the quantifiable
proportionate benefit to be received by the parties after Closing shall control;
and (iv) if not quantifiable, then reasonable accommodation shall control. Buyer
shall cooperate with Sellers in such allocation, and the Station Contracts (and
Assumed Obligations) will include only Buyer's allocated portion of the rights
and obligations under such Shared Contracts (without need for further action and
whether such allocation occurs before or after Closing). If designated by
Sellers, such allocation will occur by termination of the Shared Contract and
execution of new contracts.
1.6 Purchase Price. The purchase price to be paid for the Station Assets shall
be the sum of Thirteen Million Five Hundred Thousand Dollars ($13,500,000),
subject to adjustment pursuant to Sections 1.8 and 5.5 (the "Purchase Price").
The Purchase Price shall be paid at Closing in cash in immediately available
funds as directed by Sellers.
1.7 Deposit and Liquidated Damages. Concurrent with the execution of this
Agreement, Buyer is depositing the sum of Six Hundred Seventy-Five Thousand
Dollars ($675,000) (the "Deposit") with Spectrum Media Group, LLC (the "Escrow
Agent") pursuant to an Escrow Agreement (the "Escrow Agreement") of even date
herewith among Buyer, Sellers and the Escrow Agent. At Closing, the Deposit
shall be disbursed to Sellers and applied to the Purchase Price (and any
interest accrued thereon shall be disbursed to Buyer). If this Agreement is
terminated by Sellers pursuant to Section 10.1(c), then the Deposit shall be
disbursed to Sellers as liquidated damages and shall be the sole and exclusive
remedy of Sellers for a breach by Buyer of this Agreement. The parties
acknowledge and agree that payment of such amount shall constitute payment of
liquidated damages and is not a penalty and that the liquidated damages amount
is reasonable in light of the substantial but indeterminate harm anticipated to
be caused by material breach or default by Buyer under this Agreement, the
difficulty of proof of loss and damages, the inconvenience and non-feasibility
of otherwise obtaining an adequate remedy, and the value of the transactions to
be consummated hereunder. If this Agreement is terminated for any other reason,
the Deposit and any interest accrued thereon shall be disbursed to Buyer. The
parties shall each instruct the Escrow Agent to disburse the Deposit and all
interest accrued thereon to the party or parties entitled thereto and shall not,
by any act or omission, delay or prevent any such disbursement. Any failure by
Buyer to make the Deposit on the date hereof constitutes a material default as
to which the Cure Period under Section 10.1 does not apply entitling Seller to
immediately terminate this Agreement.
1.8 Prorations.
(a) The operation of the Stations and the income and operating expenses
attributable thereto until 11:59 p.m. on the date preceding the day of Closing
(the "Adjustment Time") shall be for the account of Sellers and thereafter for
the account of Buyer, and income and expenses shall be prorated between Sellers
and Buyer as of the Adjustment Time in accordance with generally accepted
accounting principles, and the Purchase Price shall be adjusted accordingly.
(b) Such prorations shall include all property Taxes (except transfer Taxes as
provided by Section 11.1), music and other license fees, FCC regulatory fees,
utility expenses, rent and other liabilities and obligations under Station
Contracts and similar prepaid and deferred items and all other expenses and
obligations, such as deferred revenue and prepayments attributable to the
ownership or holding of the Station Assets and Operation of the Stations that
straddle the period before and after the Adjustment Time. Seller shall receive a
credit for all of the Stations' deposits, bonds and prepaid expenses to the
extent the benefit of the same is transferred to Buyer. Sales commissions
related to the sale of advertisements broadcast on the Stations prior to Closing
shall be the responsibility of Sellers, and sales commissions related to the
sale of advertisements broadcast on the Stations after Closing shall be the
responsibility of Buyer. There shall be no proration or adjustment for any
imbalance in the value of rights and obligations under trade, barter or similar
agreements for the sale of time for goods or services ("Trade Agreements");
provided, however, if the aggregate obligations under the Trade Agreements
exceed $25,000 as of the Closing Date, then amounts in excess of $25,000 shall
be prorated in accordance with Section 1.8(a).  Prorations and adjustments shall
be made at Closing to the extent practicable. Notwithstanding anything in this
Section 1.8 to the contrary, there shall be no proration under this Section 1.8
for, and Seller shall remain solely liable for, any contracts or agreements not
included in the Station Contracts.To the extent any prorations are not made at
Closing, within ninety (90) days after the Closing, Buyer shall prepare and
deliver to Sellers a proposed pro rata adjustment of income and expenses in the
manner described in Section 1.8 and this Section 1.8 for the Station as of the
Adjustment Time (the "Settlement Statement"), together with a schedule setting
forth, in reasonable detail, the components thereof.  During such 90-day period,
Buyer and its representatives shall be provided reasonable access, upon
reasonable advance notice and during normal business hours, to such books and
records of Seller, and to employees of Seller and its independent auditors, if
any, as Buyer may reasonably request in connection with its preparation of the
Settlement Statement.
(c) During the 30-day period following the receipt of the Settlement Statement,
Buyer shall provide Sellers and its representatives reasonable access, upon
reasonable advance notice and during normal business hours, to such books and
records of Buyer, and to employees of Buyer and its independent auditors, if
any, as Sellers may reasonably request in connection with its review of the
Settlement Statement.
(d) The Settlement Statement shall become final and binding upon the parties on
the 30th day following delivery thereof to Sellers, unless Sellers give written
notice of their disagreement with the Settlement Statement (the "Notice of
Disagreement") to Buyer prior to such date.  The Notice of Disagreement shall
specify in reasonable detail the nature of any disagreement so asserted.  If a
Notice of Disagreement is given to Buyer in the period specified, then the
Settlement Statement (as revised in accordance with clause (i) or (ii) below)
shall become final and binding upon the parties on the earlier of (i) the date
Buyer and Sellers resolve in writing any differences they have with respect to
the matters specified in the Notice of Disagreement or (ii) the date any
disputed matters are finally resolved in writing by the Accounting Firm as
provided herein.
(e) Within ten (10) Business Days after the Settlement Statement becomes final
and binding upon the parties, (i) Buyer shall pay to Sellers the amount, if any,
by which the prorated income allocated to Sellers exceeds the prorated expenses
allocated to Sellers or (ii) Sellers shall pay to Buyer the amount, if any, by
which the prorated expenses allocated to Sellers exceed the prorated income
allocated to Sellers.  All payments made pursuant to this Section 1.8(e) shall
be made by wire transfer in immediately available funds to an account designated
by the recipient party.
(f) Notwithstanding any statement in this section to the contrary, if Sellers
deliver a Notice of Disagreement, Sellers or Buyer, as applicable, shall make a
payment to the other party in immediately available funds of any undisputed
amount within 10 Business Days of the receipt of the Notice of Disagreement.
(g) During the 30-day period following the delivery of a Notice of Disagreement
to Buyer that complies with the preceding paragraphs, Buyer and Sellers shall
seek in good faith to resolve in writing any differences they may have with
respect to the matters specified in the Notice of Disagreement.  During such
period: (i) each of Buyer and Sellers, at their sole cost and expense, shall be
permitted to review and make copies reasonably required of: (A) the financial
statements of Sellers, in the case of Buyer, and Buyer, in the case of Sellers,
relating to the Notice of Disagreement, (B) the working papers of Sellers, in
the case of Buyer, and Buyer, in the case of Sellers, and the other Party's
auditors, if any, relating to the Notice of Disagreement; and (C) the books and
records, including any supporting schedules, analyses and documentation, of the
other party relating to the prorations and adjustments subject to the Notice of
Disagreement; and (ii) Sellers, in the case of Buyer, and Buyer, in the case of
Sellers, shall provide reasonable access, upon reasonable advance notice and
during normal business hours, to such employees of the other party as such party
reasonably believes is necessary or desirable in connection with its review of
the Notice of Disagreement.
(h) If, at the end of such 30-day period, Buyer and Sellers have not resolved
their differences, Buyer and Sellers shall submit to the Accounting Firm for
review and resolution any and all matters that remain in dispute and that were
included in the Notice of Disagreement.  Within thirty (30) days after selection
of the Accounting Firm, Buyer and Sellers shall submit their respective
positions to the Accounting Firm in writing, together with any other materials
relied upon in support of their respective positions.  Buyer and Sellers shall
cooperate with each other and otherwise use commercially reasonable efforts to
cause the Accounting Firm to render a decision resolving the matters in dispute
within thirty (30) days following the submission of such materials to the
Accounting Firm.  The decision of the Accounting Firm shall be final and binding
on each of the parties, and judgment upon the determination of the Accounting
Firm may be entered in any court of competent jurisdiction.  The fees and
expenses of the Accounting Firm shall be divided equally between Sellers and
Buyer.  The fees and expenses (if any) of Buyer's independent auditors and
attorneys incurred in connection with the review of the Notice of Disagreement
shall be borne by Buyer, and the fees and expenses (if any) of Sellers'
independent auditors and attorneys incurred in connection with their review of
the Settlement Statement shall be borne by Sellers.
1.9 Allocation. After Closing, Buyer and Seller shall allocate the Purchase
Price in accordance with the fair market values of the Station Assets and the
goodwill being purchased and sold in accordance with the requirements of Section
1060 of the Code.  The allocation shall be determined by mutual agreement of the
parties. Buyer and Seller each further agrees to file its federal income tax
returns and other tax returns reflecting such allocation as and when required
under the Code.
1.10 Closing. Subject to Section 10.1 of this Agreement and expect as mutually
agreed otherwise by Sellers and Buyer, the consummation of the sale and purchase
of the Station Assets pursuant to this Agreement (the "Closing") shall take
place (by electronic exchange of documents to be delivered at the Closing) on or
before the date ten (10) business days after the date that the FCC Consent is
initially granted provided that each of the conditions to Closing set forth in
Articles 6 and 7 hereof  (other than those requiring a delivery of a certificate
or other document, or the taking of other action, at the Closing) has been
satisfied or waived.  The date on which the Closing is to occur is referred to
herein as the "Closing Date."
1.11 FCC Consent. Within five (5) business days after the date of this
Agreement, Buyer and Sellers shall file the FCC Application.   FCC consent to
the FCC Application without any material adverse conditions other than those of
general applicability is referred to herein as the "FCC Consent." Sellers and
Buyer shall diligently prosecute the FCC Application and otherwise use
commercially reasonable efforts to obtain the FCC Consent as expeditiously as
practicable, including the timely filing of oppositions to any Petition to Deny,
informal objection or other objection to the FCC Application. Each party shall
promptly provide the other with a copy of any pleading, order or other document
served on it relating to the FCC Application, and shall furnish all information
required by the FCC. Buyer and Sellers shall notify each other of all documents
filed with or received from any Governmental Authority with respect to this
Agreement or the transactions contemplated hereby. Buyer and Sellers shall
furnish each other with such information and assistance as the other may
reasonably request in connection with their preparation of any governmental
filing hereunder and the processing of the FCC Application.
 
2

--------------------------------------------------------------------------------

 
ARTICLE 2:  SELLER'S REPRESENTATIONS AND WARRANTIES
Sellers represent and warrant to Buyer as follows:
2.1 Organization. Each of Sellers is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and, if
required, is qualified to do business in each jurisdiction in which the Station
Assets are located.  Each of Sellers has the requisite power and authority to
own and operate the Stations, to carry on the Stations' business as now
conducted by them, and to execute, deliver and perform this Agreement and the
documents to be made pursuant hereto.
2.2 Authorization.
(a) The execution and delivery by Sellers of this Agreement and all of the other
agreements, certificates and instruments to be executed and delivered by
Sellers  pursuant hereto or in connection with the transactions contemplated
hereby (collectively, the "Seller Ancillary Agreements"), the performance by
Sellers of their obligations hereunder and thereunder and the consummation by
Sellers of the transactions contemplated hereby and thereby are within each
Seller's company powers, and have been duly authorized and approved by all
requisite company action on the part of each Seller (the "Seller
Authorization").
(b) This Agreement has been, and each Seller Ancillary Agreement will be, duly
executed and delivered by Sellers.  This Agreement (assuming due authorization,
execution and delivery by Buyer) constitutes, and each Seller Ancillary
Agreement (assuming due authorization, execution and delivery by Buyer where
required) will constitute when executed and delivered by Sellers, the legal,
valid and binding obligation of Sellers, enforceable against Sellers in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar Laws affecting or relating to enforcement of
creditors' rights generally and general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or in equity).
2.3 No Conflicts. The execution, delivery and performance by Sellers of this
Agreement and the documents to be made pursuant hereto does not conflict with
any organizational documents of  either Seller or any law, judgment, order, or
decree to which either Seller is subject, and does not require the consent,
approval or authorization, or filing with, any third party or any court or
governmental authority, except the FCC Consent, and except for counter-party
consent to assign those Station Contracts designated on Schedule 1.1(d).
2.4 FCC Licenses. The applicable Seller entity holds the FCC Licenses listed on
Schedule 1.1(a). The FCC Licenses constitute all of the authorizations required
under the Communications Act of 1934, as amended (the "Communications Act"), or
the rules, regulations and policies of the FCC (collectively, "Communications
Laws") for the present operation of the Stations. The FCC Licenses are in full
force and effect and have not been revoked, suspended, canceled, rescinded or
terminated and have not expired. There is not pending or, to Seller's knowledge,
threatened any action by or before the FCC to revoke, suspend, cancel, rescind
or materially adversely modify any of the FCC Licenses (other than proceedings
relating to FCC rules of general applicability), and there is no order to show
cause, notice of violation, notice of apparent liability, or notice of
forfeiture pending or, to Seller's knowledge, threatened against Sellers with
respect to the Stations or against the Stations by or before the FCC. The FCC
Licenses are not subject to any conditions except for those conditions that
appear on the face of the FCC Licenses, those conditions applicable to radio
broadcast licenses generally or those conditions disclosed in Schedule 1.1(a). 
The Stations are operating in compliance in all material respects with the FCC
Licenses and the Communications Laws. The FCC Licenses for the Stations have
been issued or renewed for the full terms customarily issued to radio broadcast
stations. All material reports and filings required to be filed with the FCC by
Sellers with respect to the Stations have been timely filed.  All such reports
and filings are accurate and complete in all material respects.  Except as set
forth on Schedule 2.4, there are no applications pending before the FCC relating
to the operation of the Stations.
2.5 Taxes. Sellers have filed all foreign, federal, state, county and local
income, excise, property, sales, use, franchise and other tax returns and
reports which are required to have been filed by them under applicable law in
connection with the Stations' businesses, and have paid all Taxes which have
become due pursuant to such returns or pursuant to any assessments which have
become payable.
2.6 Personal Property. Schedule 1.1(b) contains a list of all material items of
Tangible Personal Property included in the Station Assets. Except as set forth
on Schedule 1.1(b), each material item of Tangible Personal Property is in
operating condition and repair, ordinary wear and tear excepted.
2.7 Real Property. Schedule 1.1(c) includes a description of all leases,
licenses or similar agreements under which Sellers are lessee or licensee of, or
hold, use or operate, any real property included in the Station Assets (the
"Real Property Leases"). The Real Property Leases provide sufficient access to
the Stations' facilities without need to obtain any other access rights. To
Seller's knowledge, no part of any Real Property is subject to any pending or
threatened suit for condemnation or other taking by any public authority. All
buildings and other improvements owned by Seller that are located on the Real
Property are in operating condition and repair, ordinary wear and tear excepted,
and to Sellers' knowledge comply in all material respects with applicable
zoning, health and safety laws and codes. Seller has provided to Buyer prior to
the date of this Agreement true and complete copies of all Real Estate Leases.
To Sellers' knowledge, the Real Property include utilities and other services
necessary for the operation of the Business of the Stations as currently
operated.
2.8 Contracts. Schedule 1.1(d) contains a list of all contracts used in the
operation of the Stations that are to be assumed by Buyer at Closing, other than
contracts that do not exceed the limitations set forth in Section 4.1 and
agreements for the sale of advertising time entered into in the ordinary course
of business. Each of the Station Contracts (including without limitation each
Real Property Lease) is in effect and is binding upon the applicable Seller and,
to Sellers' knowledge, the other parties thereto (subject to bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting the
enforcement of creditors' rights generally). The applicable Seller has performed
its obligations under each of the Station Contracts in all material respects,
and is not in default in any material respect thereunder, and no event has
occurred and is continuing that constitutes or, with notice or the passage of
time or both, would (a) constitute a default, violation or breach by Seller in
any material respect thereunder, or (b) to Seller's knowledge, constitute a
default, violation or breach by any other party in any material respect
thereunder. True and correct copies of each Station Contract (including each
Real Property Lease), together with all amendments thereto, have been delivered
to Buyer by Sellers.
2.9 Environmental. As used herein, (i) the term "Environmental Laws"  means any
and all state, federal, and local statutes, regulations and ordinances relating
to the protection of human health and the environment, (ii) the term "Hazardous
Material" means any hazardous or toxic substance, material, or waste including,
without limitation, those substances, materials, pollutants, contaminants and
wastes listed in the United States Department of Transportation Hazardous
Materials Table (49 C.F.R. § 172.101) or by the United States Environmental
Protection Agency as hazardous substances (40 C.F.R. Part 302 and amendments
thereto), petroleum products (as defined in Title I to the Resource Conservation
and Recovery Act, 42 U.S.C. § 6991-6991(i)) and their derivatives, and such
other substances, materials, pollutants, contaminants and wastes as become
regulated or subject to cleanup authority under any Environmental Laws. To
Sellers' knowledge, no Hazardous Material has been generated, stored,
transported or released by Sellers on, in, from or to the Real Property in
violation of Environmental Laws. To Seller's knowledge, Sellers are in
compliance in all material respects with all Environmental Laws applicable to
the Stations.
2.10 Intangible Property. Except as otherwise set forth on Schedule 2.10, the
Intangible Property includes all material intellectual and intangible property
that is owned or licensed by Sellers and used in the operations of the Stations.
Sellers have all right, title and interest in and to the Intangible Property.
Sellers have received no written notice of any claim that any material
Intangible Property or the use thereof conflicts with, or infringes upon, any
rights of any third party (and to Sellers' knowledge, there is no basis for any
such claim of conflict).
2.11 Station Assets. Except for the Excluded Assets, the Station Assets
constitute all the assets that are owned or leased by Sellers and used or held
for use in the business or operation of the Stations in all material respects as
currently operated. Sellers have good and marketable title to the Station
Assets, free and clear of Liens, except for Permitted Liens. At Closing, Sellers
will transfer to Buyer good and marketable title to the Station Assets, free and
clear of Liens, except for Permitted Liens.
2.12 Compliance with Law. Sellers have complied in all material respects with
all laws, regulations, rules, writs, injunctions, ordinances, franchises,
decrees or orders of any court or of any foreign, federal, state, municipal or
other governmental authority which are applicable to the Stations or the Station
Assets. There is no action, suit or proceeding pending or, to Sellers'
knowledge, threatened against Sellers in respect of the Stations or the Station
Assets that will subject Buyer to liability or which will affect Sellers'
ability to perform its obligations under this Agreement. To Sellers' knowledge,
there are no claims or investigations pending or threatened against Sellers in
respect of the Stations or the Station Assets.
2.13 No Finder. Except Michael Bergner (the "Broker"), one half of whose fee
will be paid by Sellers, no broker, finder or other person is entitled to a
commission, brokerage fee or other similar payment in connection with this
Agreement or the transactions contemplated hereby as a result of any agreement
or action of Sellers or any party acting on Sellers' behalf.
2.14 Employees. Sellers are in compliance in all material respects with all
labor and employment Laws applicable to the operation of the Stations. With
respect to the Stations, there is no unfair labor practice charge or complaint,
or equal employment opportunity complaint, pending or, to Seller's knowledge,
threatened, before any governmental authority. There is no collective bargaining
or similar agreement with respect to any of the employees at the Stations, and
to Sellers' knowledge no union represents or claims to represent, or is
attempting to organize, such employees.
2.15 Financial Information. The financial information attached hereto as
Schedule 2.15 has been prepared from the books and records of Sellers and fairly
presents in all material respects the revenues, operating expenses and broadcast
cash flow of the Stations for the historical periods reflected therein. Between
January 1, 2019 and the date of this Agreement, the Stations have been operated
in all material respects in the ordinary course of business consistent with past
practices and there has been no material change in the financial condition or
the results of operations of the Stations.
2.16 Insurance. Sellers maintain insurance policies or other arrangements with
respect to the Stations and the Station Assets consistent with its practices for
other stations, and will maintain such policies or arrangements until the
Adjustment Time. Sellers have not received notice from any issuer of any such
policies of its intention to cancel, terminate or refuse to renew any such
insurance policy.
 
3

--------------------------------------------------------------------------------

 
ARTICLE 3:  BUYER REPRESENTATIONS AND WARRANTIES
Buyer represents and warrants to Sellers as follows:
3.1 Organization. Buyer is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and is qualified to do
business in each jurisdiction in which the Station Assets are located. Buyer has
the requisite power and authority to execute, deliver and perform this Agreement
and the documents to be made pursuant hereto.
3.2 Authority. The execution, delivery and performance of this Agreement and the
documents to be made pursuant hereto have been duly authorized and approved by
all necessary action of Buyer (the Buyer Authorization") and do not require any
further authorization or consent of Buyer. This Agreement and the documents to
be made pursuant hereto ("Buyer Ancillary Agreements") are legal, valid and
binding agreements of Buyer enforceable in accordance with their respective
terms, except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors' rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
3.3 No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the documents to be made pursuant hereto does not conflict with
any organizational documents of Buyer or any law, judgment, order, or decree to
which Buyer is subject, and does not require the consent, approval or
authorization, or filing with, any third party or any court or governmental
authority, except the FCC Consent.
3.4 Qualification. Buyer is legally, financially and technically qualified to
hold the FCC Licenses under the Communications Laws as they exist on the date of
this Agreement. There are no matters relating to Buyer (but not Sellers nor any
affiliate thereof) that would reasonably be expected to materially delay
obtaining the FCC Consent. There are no facts that would, under the
Communications Laws disqualify Buyer as an assignee of the FCC Licenses or as
the owner or holder of the other Station Assets or the operator of the Stations.
No waiver of or exemption from any FCC rule or policy is necessary for the FCC
Consent to be obtained.
3.5 Litigation. There is no action, suit or proceeding pending or, to Buyer's
knowledge, threatened against Buyer which challenges or seeks to prevent, enjoin
or delay materially the transactions contemplated by this Agreement.
3.6 No Finder. Except the Broker, one half of whose fee will be paid by Buyer,
no broker, finder or other person is entitled to a commission, brokerage fee or
other similar payment in connection with this Agreement or the transactions
contemplated hereby as a result of any agreement or action of Buyer or any party
acting on Buyer's behalf.
 
4

--------------------------------------------------------------------------------

 
ARTICLE 4:  SELLER COVENANTS
4.1 Covenants. From the date hereof until Closing, except as permitted by this
Agreement or with the prior written consent of Buyer, which shall not be
unreasonably withheld, delayed or conditioned, Sellers shall
(a) operate the Stations in the ordinary course of business and keep their books
and accounts, records and files in the ordinary course, and use commercially
reasonable efforts to preserve the business and goodwill of the Stations;
(b) operate the Stations in accordance in all material respects with the terms
of the FCC Licenses and in compliance in all material respects with the FCC
Licenses, Communications Laws and all other applicable Laws, and maintain the
FCC Licenses in full force and effect and not modify any of the FCC Licenses;
(c) keep all material Tangible Personal Property and Real Property in operating
condition (ordinary wear and tear excepted) and repair and maintain adequate and
usual supplies, spare parts and other materials relating to the Station Assets
as have been customarily maintained in the past, and otherwise preserve intact
the Station Assets in all material respects and maintain in effect insurance
policies consistent with past practice with respect to the Stations and the
Station Assets;
(d) at the request of Buyer, upon reasonable notice, from time to time give
Buyer access during normal business hours to all Station Assets, and provide
Buyer all other information, including, without limitation, financial
information, concerning the Station Assets as Buyer may reasonably request,
provided that such access rights shall not be exercised in a manner that
interferes with the operation of the Stations or the Station Assets;
(e) not, sell, lease, or otherwise dispose of any Station Assets except for
non-material dispositions in the ordinary course of business of items which are
replaced by assets of comparable or superior kind, condition and value;
(f) cause all Liens on the Station Assets, other than Permitted Liens (or, if
mutually agreed to by the parties in writing with respect to each Lien, Liens
subject to a proration adjustment at Closing), to be released in full at or
prior to Closing;
(g) not terminate, amend, rescind or waive any material rights under any Station
Contract, and not be in material default under any Station Contract;
(h) not enter into any new contracts or agreements in connection with the
operation of the Stations other than ordinary course cash time sales agreements
and any other agreements entered into in the ordinary course of business that
obligate Buyer to pay no more than $30,000 in the aggregate under such
agreements over the 12-month period following Closing;
(i) notify Buyer promptly: (A) if any of the Stations is off the air for a
continuous period of 12 hours or more or (B) if any of the Station's normal
broadcast transmissions are materially impaired for a continuous period of more
than 24 hours;
(j) make all capital expenditures with respect to the Stations in the ordinary
course in accordance with past practices;
(k) not materially increase the commercial load on the Stations;
(l) not enter into, or extend or renew, any Trade Agreement, or other agreements
for the sale of advertising time other than for cash consideration, that will
impose obligations on Buyer following Closing and use commercially reasonable
efforts to have all existing trade and barter agreements concluded prior to
Closing;
(m) not, except in the ordinary course of business and consistent with past
practice, increase the compensation or benefits payable to any Station employee,
or enter into any employment, labor or union agreement or plan (or amendments of
any such existing agreements or plan) that will be binding upon Buyer after
Closing, or make or commit to make any payment for severance or bonus to any
employee of the Station that will be binding upon Buyer after Closing;
(n) pay accounts payable in the ordinary course of business consistent with past
practices; and
(o) (A) not take, agree or commit to take any action that would make any
representation or warranty of Sellers hereunder inaccurate at, or as of any time
prior to the Closing Date, or (B) use commercially reasonable efforts not to
omit or agree or commit to omit to take any action necessary to prevent any such
representation or warranty from becoming inaccurate at any such time.
 
5

--------------------------------------------------------------------------------

 
ARTICLE 5:  JOINT COVENANTS
5.1 Confidentiality. Subject to the requirements of applicable law, all
non-public information regarding the parties and their business and properties
that is disclosed in connection with the negotiation, preparation or performance
of this Agreement (including without limitation all financial information
provided by Sellers to Buyer) shall be confidential and shall not be disclosed
to any other person or entity, except on a confidential basis to the parties'
attorneys, accountants, investment bankers, investors and lenders, and their
respective attorneys for the purpose of consummating the transaction
contemplated by this Agreement.
5.2 Announcements. Prior to Closing, no party shall, without the prior written
consent of the other, issue any press release or make any other public
announcement concerning the transactions contemplated by this Agreement, except
to the extent that such party is so obligated by law, in which case such party
shall give advance notice to the other, except to the extent that such party is
so obligated by law, or the rules of any stock exchange on which the securities
of any party or its direct or indirect parent entity are listed in which case
such party shall give advance notice to the other, and except as necessary to
enforce rights under or in connection with this Agreement. Notwithstanding the
foregoing, the parties acknowledge that this Agreement and the terms hereof will
be filed with the FCC Application and thereby become public.
5.3 Control. Consistent with FCC rules, control, supervision and direction of
the operation of the Stations prior to Closing shall remain the responsibility
of Sellers as the holder of the FCC Licenses.
5.4 Consents and Estoppel Certificates. Sellers and Buyer shall use commercially
reasonable efforts to obtain the consents noted on Schedule 1.1(d) hereto, but
no such consents are conditions to Closing unless specifically identified as
such on Schedule 1.1(d) (the "Required Consents"). To the extent that any
Station Contract may not be assigned without the consent of any third party, and
such consent is not obtained prior to Closing, this Agreement and any assignment
executed at Closing pursuant hereto shall not constitute an assignment thereof,
but to the extent permitted by Law shall constitute an equitable assignment by
Sellers and assumption by Buyer of Sellers' rights and obligations under the
applicable Station Contract, with Sellers making available to Buyer the benefits
thereof and Buyer performing the obligations thereunder on Sellers' behalf.
Sellers and Buyer shall use commercially reasonable efforts to obtain customary
written estoppel certificates duly executed by the lessors under the Real
Property Leases (the "Estoppel Certificates"), but no Estoppel Certificates are
conditions to Closing.
5.5 Risk of Loss.
(a) Sellers shall bear the risk of loss of or damage to any of the Station
Assets at all times until the Adjustment Time, and Buyer shall bear the risk of
such loss or damage thereafter.
(b) If prior to the Adjustment Time any material item of Tangible Personal
Property is damaged or destroyed or otherwise not in the condition described in
Section 2.6 in any material respect, then:
(i) Sellers shall use commercially reasonable efforts to repair or replace such
item in all material respects in the ordinary course of business; and
(ii) if such repair or replacement is not completed prior to Closing, then the
parties shall proceed to Closing (with Sellers' representations and warranties
deemed modified to take into account any such condition) and the Purchase Price
shall be reduced by the reasonably estimated cost to complete repairs (as
Buyer's sole remedy), except that if such damage or destruction materially
disrupts operations of a Station or prevents the Station from operating in
material compliance with any FCC License or the Communications Laws, then Buyer
may postpone Closing until the date five (5) business days after operations are
restored in all material respects so that the Stations are operating in such
compliance in all material respects, subject to Section 10.1.
(c) If prior to Closing WDMK is off the air or operating at a power level that
results in a material reduction in coverage (a "Broadcast Interruption"), then
Sellers shall use commercially reasonable efforts to return it to the air and
restore prior coverage as promptly as possible in the ordinary course of
business. Notwithstanding anything herein to the contrary, if prior to Closing
there is a Broadcast Interruption in excess of 24 hours, then Buyer may postpone
Closing until the date five (5) business days after WDMK returns to the air and
prior coverage is restored in all material respects, subject to Section 10.1.
5.6 Employees.
(a) Buyer may (but is not obligated to) offer post-Closing employment to any of
the Stations' employees listed on Schedule 5.6 on terms and conditions
determined by Buyer, in its sole discretion and this Section 5.6 (any Station
employee who is not listed on Schedule 5.6 shall be referred to herein as a
"Retained Employee"). With respect to each such Station employee, no more than
ten (10) days prior to Closing, Buyer shall notify Seller in writing whether or
not it will offer employment to such employee upon Closing. With respect to each
such employee who accepts Buyer's offer of employment ("Transferred Employees"),
Sellers shall be responsible for all compensation and benefits arising prior to
Closing (in accordance with Sellers' employment terms) and Buyer shall be
responsible for all compensation and benefits arising after Closing (in
accordance with Buyer's employment terms). Subject to the requirements of
Buyer's policies regarding vacation and sick leave, Buyer shall grant credit to
each Transferred Employee for all unused vacation and sick leave accrued as of
Closing as an employee of Sellers, and Buyer shall assume and discharge Sellers'
obligation to provide such leave to such employees, provided that Seller pays to
Buyer at Closing in accordance with Section 1.8 an amount equal to the value of
the accrued and unused vacation and sick leave for all Transferred Employees.
(b) Except for the obligations set forth above with respect to unused vacation
and sick leave, Buyer does not assume any of Sellers' employee obligations
(including any severance obligations), all of which are Retained Liabilities and
not Assumed Obligations. Notwithstanding anything in this Agreement to the
contrary, if any of the employment agreements included in the Station Contracts
include any deferred compensation or profit sharing or transfer of control or
similar provisions, then such obligations shall be Retained Liabilities and not
Assumed Obligations.
(c) Buyer shall permit Transferred Employees (and their spouses and dependents)
to participate in its "employee welfare benefit plans" (including without
limitation health insurance plans) and "employee pension benefit plans" (as
defined in ERISA) in which similarly situated employees are generally eligible
to participate, with coverage effective immediately upon Closing (and without
exclusion from coverage on account of any pre-existing condition) to the extent
permitted under Buyer's employee welfare benefit plans. For purposes of any
length of service requirements, waiting periods, vesting periods or differential
benefits based on length of service in any such employee welfare benefit plans
(including any severance plans or policies) and defined contribution plans for
which an employee may be eligible after the Closing Date, Buyer shall ensure, to
the extent permitted by applicable law (including ERISA and the Code) and such
employee welfare benefit plans, that service with Sellers (or any predecessor
thereto) shall be deemed to have been service with Buyer; provided, however,
that Buyer shall not be required to credit any service to the extent that doing
so would result in duplication of benefits.
(d) Buyer shall also permit each Transferred Employee who participates in
Sellers' 401(k) plan to elect to make direct rollovers of their account balances
into Buyer's 401(k) plan as soon as administratively feasible after Closing,
including the direct rollover of any outstanding loan balances such that they
will continue to make payments under the terms of such loans under Buyer's
401(k) plan, subject to compliance with applicable law and subject to the
reasonable requirements of Buyer's 401(k) plan.
(e) From the date hereof until the date twelve (12) months after the date of
Closing, Seller shall not, and shall cause its Affiliates to not, solicit, hire
or attempt to hire for employment any Transferred Employee without the prior
written consent of the Buyer, except with respect to any such employee who has
been involuntarily terminated by Buyer. Nothing in this Section 5.6(e) shall
limit or modify any non-compete agreement to which any Transferred Employee or
any Retained Employee is party.
(f) The terms of this Agreement are solely for the benefit of (and may be
enforced only by) the parties hereto and their respective successors and
permitted assigns. Without limiting the foregoing, nothing in this Agreement
gives any rights to any employee, and no employee may enforce any provision of
this Agreement against any of the parties hereto.
5.7 Accounts Receivable. For a period of ninety (90) days after Closing (the
"Collection Period"), Buyer shall, without charge to Sellers, use commercially
reasonable efforts to collect the A/R related to the Stations in the ordinary
course of business and shall apply all amounts collected from the Stations'
account debtors first to the Accounts receivable that is specified by the
customer on the payment (if any), and next, to the oldest account first, unless
the advertiser disputes in good faith in writing an older account and designates
the payment to a newer account. Any amounts relating to the A/R that are paid
directly to Sellers shall be retained by Sellers. Buyer shall not discount,
adjust or otherwise compromise any A/R and Buyer shall refer any disputed A/R to
Sellers. Within ten calendar days after the end of each month, Buyer shall
deliver to Sellers a report showing A/R collections for the prior month and
Buyer shall make a payment, without offset, to Sellers equal to the amount of
all such collections. In the event that Sellers receive payment directly from an
advertiser for any advertising or other services sold by Buyer after the
Adjustment Time, Sellers shall deliver the amount of such payment to Buyer. At
the end of the Collection Period, any remaining A/R shall be returned to Sellers
for collection. Buyer shall be under no obligation to commence litigation or
legal action to effect collection. Following the expiration of the Collection
Period, Buyer shall have no further obligations under this Section 5.7 except to
promptly pay to Sellers any amounts subsequently paid to Buyer with respect to
any A/R.
5.8 No Solicitation.  From the date hereof, until the earlier of the Closing or
the termination of this Agreement, Sellers and its Affiliates will not, directly
or indirectly, encourage, solicit, or engage in discussions or negotiations
with, or provide any information to, any Person (other than Buyer and its
representatives) concerning any sale or disposition of any of the Station
Assets, including the FCC Licenses.
5.9 Holdover at Studio Site.  Sellers' lease for the studio used by the Stations
(the "Studio Lease") expires January 31, 2020, after which the Studio Lease
provides for the possibility of month to month extensions if Sellers pay 150% of
the rent amount payable prior to expiration. In the event that Closing has not
occurred by January 31, 2020 primarily due to an objection or petition to the
FCC Application having been filed (a "Closing Delay") and Sellers are required
to extend the Studio Lease and pay the additional 50% rent required under the
Studio Lease (the "Holdover Rent"),  Sellers and Buyer agree to pay the Holdover
Rent as follows: (a) if the Closing Delay is due to allegations that are
primarily against Sellers, then Sellers shall pay the Holdover Rent; (b) if the
Closing Delay is due to allegations that are primarily against Buyer, then Buyer
shall pay the Holdover Rent; and (c) if the Closing Delay is due to allegations
that are against both Sellers and Buyer, then Sellers and Buyer shall each pay
one-half of the Holdover Rent.


6

--------------------------------------------------------------------------------

 
ARTICLE 6:  SELLER CLOSING CONDITIONS
The obligation of Sellers to consummate the Closing is subject to satisfaction
of the following conditions at or prior to Closing:
6.1 Bringdown; Covenants. The representations and warranties of Buyer made in
this Agreement shall be true and correct in all material respects as of Closing
as though made on and as of the Closing Date (unless made as of specific date) .
Except for changes permitted or contemplated by the terms of this Agreement,
Buyer shall have performed the obligations and agreements to be performed by it
under this Agreement at or prior to Closing in all material respects.  Sellers
shall have received a certificate dated as of Closing from Buyer (executed by an
authorized officer) to the effect that the conditions set forth in this section
have been satisfied (the "Buyer Bringdown Certificate").
6.2 Proceedings. Neither Sellers nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
6.3 FCC Consent. The FCC Consent shall have been granted and shall be in full
force and effect and shall contain no provisions materially adverse to Sellers.
6.4 Deliveries. Buyer shall have made or stand willing and be able to make the
deliveries required under Section 8.2.
 
7

--------------------------------------------------------------------------------

 
ARTICLE 7:  BUYER CLOSING CONDITIONS
The obligation of Buyer to consummate the Closing is subject to satisfaction of
the following conditions at or prior to the Closing:
7.1 Bringdown; Covenants. The representations and warranties of Sellers made in
this Agreement shall be true and correct in all material respects as of Closing.
Except for changes permitted or contemplated by the terms of this Agreement,
Sellers shall have performed the obligations to be performed by them under this
Agreement at or prior to Closing in all material respects. Buyer shall have
received a certificate dated as of Closing from Sellers (executed by an
authorized officer) to the effect that the conditions set forth in this section
have been satisfied (the "Seller Bringdown Certificate").
7.2 Proceedings. Neither Sellers nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
7.3 FCC Consent. The FCC Consent shall have been granted and be in full force
and effect and shall contain no provision materially adverse to Buyer or the
Stations.
7.4 Deliveries. Sellers shall have made or stand willing and able to make the
deliveries required in Section 8.1.
 
8

--------------------------------------------------------------------------------

 
ARTICLE 8:  CLOSING DELIVERIES
8.1 Sellers Deliveries. At Closing, Sellers shall deliver or cause to be
delivered to Buyer:
(a) a certified copy of the Seller Authorization;
(b) the Seller Bringdown Certificate;
(c) an Assignment of FCC Licenses assigning the FCC Licenses to Beasley
Licenses;
(d) an Assignment and Assumption of Contracts assigning the Station Contracts to
Buyer;
(e) an Assignment and Assumption of Leases assigning the Real Property Leases to
Buyer;
(f) domain name transfers assigning the Stations' domain names included in the
Intangible Property (if any) to Buyer following customary procedures of the
domain name administrator;
(g) endorsed vehicle titles conveying the vehicles included in the Tangible
Personal Property (if any) to Buyer;
(h) a bill of sale conveying all Station Assets to Buyer;
(i) any other documents and instruments of conveyance, assignment and transfer
that may be reasonably necessary to convey, transfer and assign the Station
Assets to Buyer, free and clear of Liens, except for Permitted Encumbrances,
including, without limitation, fully executed Lien releases executed by the
applicable Lien holder and termination statements on Form UCC-3, or amendment
statements on Form UCC-3, or other appropriate releases, which when filed or
delivered will release and satisfy any and all Liens other than Permitted Liens,
together with proper authority to file such termination statements or amendment
statements or other releases at and following the Closing; and
(j) the Required Consents and any Estoppel Certificates and other contract
consents obtained by Seller.
8.2 Buyer Deliveries. At the Closing, Buyer shall deliver to Sellers:
(a) the Purchase Price in accordance with the terms of this Agreement;
(b) a certified copy of the Buyer Authorization;
(c) the Buyer Bringdown Certificate;
(d) an Assignment and Assumption of Contracts assuming the obligations arising
after Closing under the Station Contracts;
(e) an Assignment and Assumption of Leases assuming the obligations arising
after Closing under the Real Property Leases;
(f) domain name transfers assuming the Stations' domain names included in the
Intangible Property (if any) following customary procedures of the domain name
administrator; and
(g) any other documents and instruments of assumption that may be reasonably
necessary to assume the Assumed Obligations.
 
9

--------------------------------------------------------------------------------

 
ARTICLE 9:  SURVIVAL AND INDEMNIFICATION
9.1 Survival. The representations and warranties in this Agreement shall survive
Closing for a period of twelve (12) months from the Closing Date whereupon they
shall expire and be of no further force or effect, except (i) for those
representations and warranties (a) under Section 2.5 (Taxes), which shall
survive until the expiration of any applicable statute of limitations, (b) under
Section 2.13 and Section 3.6 (No Finder), each of which shall survive
indefinitely, (c) under Section 2.7 (Tangible Personal Property) relating to
title shall survive until the expiration of any applicable statute of
limitations and (ii) that if within such applicable period the indemnified party
gives the indemnifying party written notice of a claim for breach thereof
describing in reasonable detail the nature and basis of such claim, then such
claim shall survive until the earlier of resolution of such claim or expiration
of the applicable statute of limitations. The covenants and agreements contained
in this Agreement shall survive the Closing, except to the extent such covenants
and agreements contemplate performance after Closing, in which case such
covenants and agreements shall survive until performed.
9.2 Indemnification.
(a) Subject to Section 9.2(b), from and after the Adjustment Time, Sellers shall
defend, indemnify and hold harmless Buyer and its Affiliates and their
respective employees, officers and directions (collectively, the "Buyer
Indemnified Parties") from and against any and all losses, costs, damages,
liabilities and expenses, including reasonable attorneys' fees and expenses
("Damages") incurred by Buyer arising out of or resulting from:
(i) any breach by any Seller of any of its representations or warranties
contained in this Agreement any Seller Ancillary Agreement or any certificate or
document delivered pursuant to this Agreement;
(ii) any breach or nonfulfillment of any agreement or covenant of any Seller
under the terms of this Agreement, any Seller Ancillary Agreement or any
certificate or document delivered pursuant to this Agreement;
(iii) the Excluded Assets and/or the Retained Liabilities; or
(iv) without limiting the foregoing, the business or operation of the Stations
prior to Closing (including any third-party claim arising from such operations).
(b) Notwithstanding the foregoing or anything else herein to the contrary, after
Closing, (i) Seller shall have no liability to Buyer or any of the Buyer
Indemnified Parties under clause (i) of Section 9.2(a) except to the extent the
aggregate Damages for all Buyer Indemnified Parties exceed $250,000, and (ii)
the maximum aggregate liability of Seller under clause (i) of Section 9.2(a)
shall be an amount equal to $2,500,000.
(c) From and after Closing, Buyer shall defend, indemnify and hold harmless
Sellers, its Affiliates and their respective employees, officers, directors,
members, managers, shareholders and agents (collectively, the "Sellers
Indemnified Parties") from and against any and all Damages incurred by Sellers
arising out of or resulting from:
(i) any breach by Buyer of any of its representations or warranties contained in
this Agreement, any Buyer Ancillary Agreement or any other certificate or
document delivered pursuant hereto or thereto;
(ii) any breach or nonfulfillment of any agreement or covenant of Buyer under
the terms of this Agreement, any Buyer Ancillary Agreement or any certificate or
document delivered pursuant to this Agreement; or
(iii)
      the Assumed Obligations; or

(iv) without limiting the foregoing, the business or operation of the Stations
after Closing (including any third-party claim arising from such operations).
(d) Notwithstanding the foregoing or anything else herein to the contrary, after
Closing, (i) Buyer shall have no liability to Sellers or any Sellers Indemnified
Party under clause (i) of Section 9.2(c) except to the extent Seller's aggregate
Damages exceed $250,000, and (ii) the maximum aggregate liability of Buyer under
clause (i) of Section 9.2(c) shall be an amount equal to $2,500,000.
9.3 Procedures.
(a) The indemnified party shall give prompt written notice to the indemnifying
party of any demand, suit, claim or assertion of liability by a third party that
is subject to indemnification hereunder (a "Claim"), but a failure to give such
notice or delaying such notice shall not affect the indemnified party's rights
or the indemnifying party's obligations, except to the extent the indemnifying
party's ability to remedy, contest, defend or settle with respect to such Claim
is thereby prejudiced and provided that such notice is given within the time
period described in Section 9.1.
(b) The indemnifying party shall have the right to undertake the defense or
opposition to such Claim with counsel reasonably satisfactory to the parties. In
the event that the indemnifying party does not undertake such defense or
opposition in a timely manner, the indemnified party may undertake the defense,
opposition, compromise or settlement of such Claim with counsel selected by it
at the indemnifying party's cost (subject to the right of the indemnifying party
to assume defense of or opposition to such Claim at any time prior to
settlement, compromise or final determination thereof).
(c) Notwithstanding anything herein to the contrary:
(i) the indemnified party shall have the right, at its own cost and expense, to
participate in the defense, opposition, compromise or settlement of any Claim,
and shall have the right to consult with the indemnifying party and its counsel
concerning any Claim, and the indemnifying party and the indemnified party shall
cooperate in good faith with respect to any Claim;
(ii) the indemnifying party shall not, without the indemnified party's written
consent, settle or compromise any Claim or consent to entry of any judgment
which does not include a release of the indemnified party from all liability in
respect of such Claim; and
(iii)
in the event that the indemnifying party undertakes defense of or opposition to
any Claim, the indemnified party, by counsel or other representative of its own
choosing and at its sole cost and expense, shall have the right to consult with
the indemnifying party and its counsel concerning such Claim and the
indemnifying party and the indemnified party and their respective counsel shall
cooperate in good faith with respect to such Claim.

(iv)
neither party shall have any liability to the other under any circumstances for
special, indirect, consequential, punitive or exemplary damages or lost profits
or similar damages of any kind, whether or not foreseeable.

9.4 Sole Remedy. After the Closing, and except with respect to common law fraud,
the right to indemnification under this Article 9 shall be the exclusive remedy
of either party in connection with any breach or default by the other party
under this Agreement, any Buyer Ancillary Agreement or any Seller Ancillary
Agreement; provided, that nothing in this Section 9.4 shall limit a party's
right to seek equitable relief in connection with the non-performance of any
agreement or covenant contained in this Agreement, any Buyer Ancillary Agreement
or Seller Ancillary Agreement that contemplates performance after the Closing
provided that a party that seeks and is granted equitable relief in accordance
with this Section 9.4 shall not have any right to seek indemnification for the
matter for which it seeks equitable relief.
 
10

--------------------------------------------------------------------------------

 
ARTICLE 10:  TERMINATION AND REMEDIES
10.1 Termination. This Agreement may be terminated prior to Closing as follows:
(a) by mutual written consent of Buyer and Sellers;
(b) by written notice of Buyer to Sellers if any Seller does not perform the
obligations to be performed by it under this Agreement on the Closing Date, or
otherwise breaches in any material respect any of its representations or
warranties or defaults in any material respect in the performance of any of its
covenants or agreements contained in this Agreement, and such breach, default or
nonperformance is not cured within the Cure Period;
(c) by written notice of Sellers to Buyer if Buyer does not perform the
obligations to be performed by it under this Agreement on the Closing Date, or
otherwise breaches in any material respect any of its representations or
warranties or defaults in any material respect in the performance of any of its
covenants or agreements contained in this Agreement, and such breach, default or
nonperformance is not cured within the Cure Period; provided, however, that the
Cure Period shall not apply to Buyer's obligations to make the Deposit on the
date hereof and to pay the Purchase Price at Closing;
(d) by written notice of Buyer to Sellers, or by Sellers to Buyer, if the FCC
denies or designates for hearing the FCC Application; or
(e) by written notice of Buyer to Sellers, or by Sellers to Buyer, if the
Closing does not occur by May 31, 2020.
10.2 Cure Period.  Each party shall give the other party prompt written notice
upon learning of any breach or default by the other party under this Agreement.
The term "Cure Period" as used herein means a period commencing the date Buyer
or Sellers receives from the other written notice of breach or default hereunder
and continuing until the earlier of (i) thirty (30) calendar days thereafter or
(ii) the Closing Date determined under Section 1.8; provided, however, that if
the breach or default is non-monetary and cannot reasonably be cured within such
period but can be cured before the Closing Date determined under Section 1.8,
and if diligent efforts to cure promptly commence, then the Cure Period shall
continue as long as such diligent efforts to cure continue, but not beyond the
Closing Date determined under Section 1.8.
10.3 Effect of Termination.  Termination of this Agreement shall not relieve any
party of any liability for breach or default under this Agreement prior to the
date of termination. Notwithstanding anything contained herein to the contrary,
Sections 1.6 (Deposit and Liquidated Damages), 5.1 (Confidentiality), 5.2
(Announcements), and 11.1 (Expenses) shall survive any termination of this
Agreement.
10.4 Specific Performance. In the event of breach or threatened breach by
Sellers to comply with the terms of this Agreement, Buyer shall be entitled to
an injunction restraining any such breach or threatened breach and, subject to
obtaining any necessary FCC consent, to enforcement of this Agreement by a
decree of specific performance requiring compliance with this Agreement. The
parties acknowledge that the Stations are a unique property as to which an
adequate remedy at law may not exist.  Sellers waive any requirement that Buyer
post a bond or other security in connection with pursuing equitable or
injunctive relief under this Agreement.  As a condition to seeking specific
performance of Seller's obligation to consummate the assignment of the Station
Assets to Buyer, Buyer shall not be required to have tendered the Purchase
Price, but shall be ready, willing and able to do so.
 
11

--------------------------------------------------------------------------------

 
ARTICLE 11:  MISCELLANEOUS.
11.1 Expenses. Each party shall be solely responsible for all costs and expenses
incurred by it in connection with the negotiation, preparation and performance
of and compliance with the terms of this Agreement, except that the fee of the
Broker, the fee of the Escrow Agent and the filing fee for the FCC Application
shall be shared equally by Buyer and Sellers, and any other governmental taxes,
fees and charges applicable to the transfer of the Station Assets under this
Agreement shall be paid by Buyer; provided that Buyer shall not be responsible
for any income taxes incurred by Sellers as a result of the sale of the Station
Assets.
11.2 Further Assurances. Subject to the terms and conditions of this Agreement,
Sellers and Buyer shall take all actions reasonably necessary or appropriate to
consummate the transactions contemplated by this Agreement as soon as possible.
After Closing, each party hereto shall execute all such instruments and take all
such actions as any other party may reasonably request, without payment of
further consideration, to effectuate the transactions contemplated by this
Agreement, including without limitation the execution and delivery of
confirmatory and other transfer documents in addition to those to be delivered
at Closing.
11.3 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, and their respective successors and permitted assigns. No
party may assign any of its rights or delegate any of its obligations hereunder
without the prior written consent of the other party hereto. No assignment shall
relieve any party of any obligation or liability under this Agreement.
11.4 Notices. Any notice, demand or request required or permitted to be given
under the provisions of this Agreement shall be in writing, addressed or
delivered to the parties at the following addresses, facsimile numbers and
electronic mail addresses, as the same may be changed in accordance with the
provisions of this Section:
if to Buyer, then to:             Beasley Media Group, LLC
 3033 Riviera Drive, Suite 200
 Naples, FL  34103
Attention: Caroline Beasley
 Facsimile: 239-434-8950
Email:  caroline@bbgi.com


with a copy (which shall not:                             Beasley Media Group,
LLC
constitute notice) to:                                           3011 Riviera
Drive, Suite 200
Naples, FL 34103
 Attention: General Counsel
 Facsimile: 239-434-8950
Email:  Joyce@bbgi.com
 And
Lerman Senter, PLLC
2001 L Street NW Suite 400
Attention:  Sally A. Buckman
Facsimile: 202-293-7783
Email:  sbuckman@lermansenter.com




if to Sellers, then to:                                             Urban One,
Inc.
 Radio One of Detroit, LLC
 1010 Wayne Avenue, 14th Floor
 Silver Spring, MD 20910
 Attention: Karen Wishart, CAO
 Facsimile: 301-628-5578
with a copy (which shall not                              Edinger Associates
PLLC
constitute notice) to:                                           1725 I Street,
N.W., Suite 300
 Washington, DC 20006
 Attention: Brook Edinger
 Facsimile: (202) 747-1691
Any such notice, demand or request shall be deemed to have been duly delivered
and received (a) on the date of personal delivery, (b) on the date of
transmission, if sent by facsimile and received prior to 5:00 p.m. in the place
of receipt (but only if receipt is confirmed in a document), (c) on the date of
a signed receipt (unless the recipient refuses to provide a signature), if sent
by an overnight delivery service, or (d) on the date of transmission, if sent by
email (provided that a hard copy is also sent via personal delivery).
11.5 Severability. If any court or governmental authority holds any provision in
this Agreement invalid, illegal or unenforceable under any applicable law or if
the FCC informally advises the parties that any provision of this Agreement is
invalid, illegal or unenforceable under the Communications Laws, the parties
shall promptly amend this Agreement to eliminate the invalid, illegal or
unenforceable provision so as to effectuate their original intent as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated to the greatest extent possible without any
material adverse effect upon either party.  In the absence of any amendment,
this Agreement shall be construed with the invalid, illegal or unenforceable
term or provision deleted so long as such construction does not deprive either
party of the benefits of this Agreement in any material respect.
11.6 Miscellaneous. No amendment or waiver of compliance with any provision
hereof or consent pursuant to this Agreement shall be effective unless in a
writing signed by the party against whom enforcement of such amendment, waiver,
or consent is sought. This Agreement (including the Schedules hereto)
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings with respect to the subject matter hereof. No party makes any
representation or warranty with respect to the transactions contemplated by this
Agreement except as expressly set forth in this Agreement. Without limiting the
generality of the foregoing, Sellers make no representation or warranty to Buyer
with respect to any projections, budgets or other estimates of the Stations'
revenues, expenses or results of operations made available to Buyer with respect
to the Stations. Nothing in this Agreement expressed or implied is intended or
shall be construed to give any rights to any person or entity other than the
parties hereto and their respective successors and permitted assigns. This
Agreement may be executed in counterparts, each of which will be deemed an
original and both of which together will constitute one and the same instrument.
Facsimile or other electronically-delivered copies of signature pages to this
Agreement, any Buyer Ancillary Agreement, any Seller Ancillary Agreement or any
other document or instrument delivered pursuant to this Agreement shall be
treated as between the parties as original signatures for all purposes.
11.7 Governing Law and Venue. The construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the choice of law provisions thereof.  The exclusive forum for the resolution of
any disputes arising hereunder shall be the federal or state courts located in
Delaware, and each party (for itself, its successors and assigns, and the Seller
Indemnified Parties and the Buyer Indemnified Parties, as the case may be)
irrevocably waives the reference of an inconvenient forum to the maintenance of
any such action or proceeding. EACH OF BUYER AND SELLERS (FOR ITSELF, ITS
SUCCESSORS AND ASSIGNS, AND THE SELLER INDEMNIFIED PARTIES AND THE BUYER
INDEMNIFIED PARTIES, AS THE CASE MAY BE) HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION BEFORE ANY FEDERAL OR
STATE COURT RELATING IN ANY WAY TO THIS AGREEMENT, INCLUDING ANY COUNTERCLAIM
MADE IN SUCH ACTION, AND AGREE THAT ANY SUCH ACTION SHALL BE DECIDED SOLELY BY A
JUDGE. Buyer and Sellers hereby acknowledge that they have each been represented
by counsel in the negotiation, execution and delivery of this Agreement and that
their lawyers have fully explained the meaning of the Agreement, including in
particular the jury-trial waiver.
11.8 Sellers Obligations. All representations and warranties and obligations of
Sellers under this Agreement shall be joint and several as between each Person
constituting Sellers.
 
12

--------------------------------------------------------------------------------

 
ARTICLE 12:  DEFINITIONS
12.1 Defined Terms.  Unless otherwise stated in this Agreement, the following
terms when used herein shall have the meanings assigned to them below (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
"A/R" shall have the meaning set forth in Section 1.2(e).


"Accounting Firm" means (a) an independent certified public accounting firm in
the United States of national recognition (other than a firm that then serves as
the independent auditor for Sellers, Buyer or any of their respective
Affiliates) mutually acceptable to Sellers and Buyer or (b) if Sellers and Buyer
are unable to agree upon such a firm, then the independent auditors for Sellers
and Buyer shall mutually agree upon a third independent certified public
accounting firm, in which event, "Accounting Firm" shall mean such third firm.


"Action" means any claim, action, suit, arbitration, inquiry, investigation or
other proceeding by or before any Governmental Authority, including any court.


"Adjustment Time" shall have the meaning set forth in Section 1.8(a).


"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.


"Agreement" means this Asset Purchase Agreement, including the exhibits and
schedules hereto.
"Assumed Obligations" shall have the meaning set forth in Section 1.3.


"Broadcast Interruption" shall have the meaning set forth in Section 5.5(c).


"Business Day" whether or not capitalized, means every day of the week excluding
Saturdays, Sundays and federal holidays.


"Buyer" shall have the meaning set forth in the Preamble to this Agreement.


"Buyer Authorization" shall have the meaning set forth in Section 3.2.


"Buyer Ancillary Agreement" shall have the meaning set forth in Section 3.2.


"Buyer Indemnified Parties" shall have the meaning set forth in Section 9.2(a).


"Claim" shall have the meaning set forth in Section 9.3.


"Closing" shall have the meaning set forth in Section 1.10.
"Closing Date" shall have the meaning set forth in Section 1.10.


"Code" means the Internal Revenue Code of 1986, as amended.


"Collection Period" shall have the meaning set forth in Section 5.7.


"Communications Laws" shall have the meaning set forth in Section 3.4.


"Cure Period" shall have the meaning set forth in Section 10.2.


"Damages" shall have the meaning set forth in Section 9.2(a)


"Deposit" shall have the meaning set forth in Section 1.7.


"Environmental Laws" shall have the meaning set forth in Section 2.9.


"Escrow Agent" shall have the meaning set forth in Section 1.7.


"Escrow Agreement" shall have the meaning set forth in Section 1.7.


"Estoppel Certificate" shall have the meaning set forth in Section 5.4.


"Excluded Assets" shall have the meaning set forth in Section 1.2.


"FCC" shall have the meaning set forth in the Recitals to this Agreement.


"FCC Application" means the application(s) that Sellers and Buyer must file with
the FCC requesting its consent to the assignment of the FCC Licenses.


"FCC Consent" shall have the meaning set forth in Section 1.10.


"FCC Licenses" shall have the meaning set forth in Section 1.1(a).
"GAAP" means United States generally accepted accounting principles as in effect
as of the date hereof, consistently applied.


"Governmental Authority" means any federal, state, local or foreign government,
or any part thereof exercising executive, legislative, regulatory or judicial
functions.


"Hazardous Materials" shall have the meaning set forth in Section 2.9.


"Intangible Property" shall have the meaning set forth in Section 1.1(e).
"Law" means any United States (federal, state, local) or foreign statute, law,
code or ordinance, or any regulation, rule, code, order, judgment, injunction,
decree, decision, or policy of any Governmental Authority (including courts).


"Lien" shall have the meaning set forth in Section 1.1.


"Material Station Contract" shall mean those Station Contracts which are
identified as Material Station Contracts on Schedule 1.1(c).


"Notice of Disagreement" shall have the meaning set forth in Section 1.7(e).


"Permitted Liens shall have the meaning set forth in Section 1.1.


"Person" means any natural person, general or limited partnership, corporation,
limited liability company, firm, association, trust or other legal entity or
organization, including a Governmental Authority or part thereof.

 
13

--------------------------------------------------------------------------------

 
"Purchase Price" shall have the meaning set forth in Section 1.5.


"Real Property" shall have the meaning set forth in Section 1.1(c).


"Retained Liabilities" shall have the meaning set forth in Section 1.4.
"Seller" shall have the meaning set forth in the Preamble to this Agreement.


"Seller Ancillary Agreements" shall have the meaning set forth in Section 2.2.


"Seller Bringdown Certificate" shall have the meaning set forth in Section 7.1.


"Seller Indemnified Parties" shall have the meaning set forth in Section 9.2(c).


"Settlement Statement" shall have the meaning set forth in Section 1.8(c).


"Stations" shall have the meaning set forth in the Recitals to this Agreement.


"Station Assets" shall have the meaning set forth in Section 1.1.


"Station Contracts" shall have the meaning set forth in Section 1.1(d).


"Tangible Personal Property" shall have the meaning set forth in Section 1.1(b).


"Tax" or "Taxes" means all federal, state, local or foreign income, excise,
gross receipts, ad valorem, sales, use, employment, franchise, profits, gains,
property, transfer, use, payroll, intangible or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding), together with any interest and any penalties,
additions to tax or additional amounts imposed by any Tax authority with respect
thereto.


"To Buyer's knowledge" or any variant thereof means the actual present knowledge
of Caroline Beasley, Mike Cooney, and Joyce Fitch.
"To Seller's knowledge," or any variant thereof, means the actual present
knowledge of Alfred Liggins, Peter Thompson, David Kantor, Karen Wishart and
Station Manager.


"Trade Agreements" shall have the meaning set forth in Section 1.8(b).


"Transferred Employees" shall have the meaning set forth in Section 5.6(a).


"Transfer Taxes" means all excise, sales, use, value added, registration stamp,
recording, documentary, franchise, property, transfer and similar Taxes, levies,
charges and fees.


12.2 Terms Generally. The term "or" is disjunctive; the term "and" is
conjunctive.  The term "shall" is mandatory; the term "may" is permissive. 
Masculine terms apply to females and feminine terms apply to males. The use of
the plural form shall include the singular, and vice versa, as the context
requires.  The term "include," "includes" or "including" is by way of example
and not limitation.
[SIGNATURE PAGE FOLLOWS]
 
14

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.
BUYER:                                  BEASLEY MEDIA GROUP, LLC


By:  __________________________
 Name:
 Title:
BEASLEY MEDIA GROUP LICENSES, LLC


By:   __________________________
Name:
Title:
 
SELLERS:                               URBAN ONE, INC.


By:  __________________________
 Name:
 Title:
RADIO ONE OF DETROIT, LLC


By: __________________________
 Name:
 Title:

15

--------------------------------------------------------------------------------

 
SCHEDULE 1.1(A)
FCC Licenses


Station
FCC ID
Community
ASR
Auxiliary
WDMK(FM)
4597
Detroit, MI
1002474 (leased)
10071541 (leased)
WHA837
W228CJ
148674
Detroit, MI
1003429 (leased)
None
W252BX
148665
Detroit, MI
None
None
W260CB
93456
Detroit, MI
1001506 (leased)
None








--------------------------------------------------------------------------------

1 ASR 1007154 is for the auxiliary tower.
 
 
16

--------------------------------------------------------------------------------

SCHEDULE 1.1(B)
Tangible Personal Property
See attached.  If any equipment on the attachment to Schedule 1.1(b) is used by
WGPR it will not be assigned to Beasley at Closing.  It will be assigned to
Beasley when (i) Urban One no longer operates WGPR, and (ii) if Urban One does
not have to rebuild WGPR at another studio for the licensee (the "Rebuild").  If
any equipment that it not assigned to Beasley at Closing is used by WDMK, Urban
One will allow Beasley to lease such equipment (at no cost) until it is assigned
to Beasley or used for the Rebuild.


Vehicles
2004 Tahoe
2003 E250
2010 Suburban (VIN 1418)
2010 Suburban (VIN 1978)
2015 Tahoe (VIN 1775)
2015 Tahoe (VIN 9569)


BMI Shares applicable to the Stations, to the extent allocated to the Stations.
 
 
17

--------------------------------------------------------------------------------

SCHEDULE 1.1(C)
Real Property
Leases:
Antenna Site License Agreement, dated September 20, 2010, as amended on April 4,
2018 between American Towers LLC and Bell Broadcasting Company (W260CB).*
Standard Lease Agreement, dated March 11, 2005, between Midwest Tower Partners,
LLC and Radio One, Inc. (WDMK).*
Site Access Agreement, dated August 2, 2018, between Broadcast Services, Inc.
and Bell Broadcasting Company, LLC (W252BX).*
License Agreement, dated December 14, 2018, between ATC Watertown LLC and Bell
Broadcasting Company (W228CJ).*
* requires consent to assign
Included in the Station Assets are a shared auxiliary antenna, transmitter, and
related equipment that are used as a backup for the Station's main station
transmission facilities (the "Aux Equipment"). The Aux Equipment is installed on
the tower used by WDKL(FM), which is licensed to Educational Media Foundation
(the "WDKL Tower"), and the Aux Equipment is shared by the Station and WDKL. 
However, there is no documentation of this arrangement. At Closing Seller shall
assign to Buyer the rights that it has for use of the WDKL Tower and the Aux
Equipment.




18

--------------------------------------------------------------------------------

SCHEDULE 1.1(D)
Station Contracts
Programming Agreements:
·
Rickey Smiley Morning Show (new agreement to be entered into at Closing
commencing on January 1, 2020 for a term of three years).

·
Rickey Smiley Weekend Jump Off (new agreement to be entered into at Closing
commencing on January 1, 2020 for a term of three years).#

·
Agreement for DL Hughley Afternoon Show dated August 26, 2013 between Reach
Media, Inc. and Bell Broadcasting Company (to be amended at Closing to extend
the term for three years after Closing).

·
Agreement for Get Up! Mornings with Erica Campbell dated May 16, 2016 between
Reach Media, Inc. and Bell Broadcasting Company (to be amended at Closing to
extend the term for three years after Closing).

·
Agreement for Willie Moore, Jr Afternoon Show dated July 21, 2018 between Reach
Media, Inc. and Radio One (to be amended at Closing to extend the term for three
years after Closing).

·
Agreement for Nightly Spirit with Darlene McCoy dated July 22, 2016 between
Reach Media, Inc. and Radio One, Inc. (to be amended at Closing to extend the
term for three years after Closing).

·
Agreement for Spirit Top 15 Weekend Show with Darlene McCoy dated June 6, 2013
between Reach Media, Inc. and Bell Broadcasting Company (to be amended at
Closing to extend the term for three years after Closing).

·
Agreement Praise Mixdown dated August 3, 2016 between Reach Media, Inc. and
Radio One (to be amended at Closing to extend the term for three years after
Closing).

·
Agreement for Tom Joyner Morning Show dated April 2, 2018 between Reach Media,
Inc. and Bell Broadcasting Company, LLC (to be amended at Closing to change the
expiration of the contract to December 31, 2019).#

#Buyer shall determine prior to Closing whether (i) with respect to the Rickey
Smiley Weekend Jump Off, whether such agreement shall be entered into, and (ii)
with respect to Tom Joyner Morning Show, whether Buyer will air the weekend
programming of such show.
Other Contracts:
Canon IRC5235 Equipment Order with UBT*
* requires consent to assign.
Shared Contracts:
·
Nielsen

·
Music Licensing/Performance Rights Agreements

Other:
Tower Leases:  See Schedule 1.1C.
Required Consents: WDMK's main antenna tower space lease and tower space lease
for each FM translator.
The Station Contracts listed on Schedule 1.1(d) do not constitute all of the
contracts used in the operation of the Stations. In the event that Sellers
identify additional contracts, including shared contracts, used in the operation
of the Stations, it will notify Buyer thereof and provide Buyer with a copy
thereof or, if unavailable, a summary of the material terms of any such contract
(each such contract, an "Additional Contract"). Each Additional Contract shall
be deemed a Station Contract, and assumed by Buyer at closing, if Buyer elects
to assume such Additional Contract. If an Additional Contract is deemed to be a
Station Contract in accordance with the previous sentence and is also used in
the operation of stations in addition to the Stations, then it shall be a Shared
Contract and shall be treated as set forth in Section 1.5 of the Agreement. Any
contract used in the operation of the Stations that is not a Station Contract
shall be deemed an Excluded Asset.
 
19

--------------------------------------------------------------------------------

SCHEDULE 1.1(E)
Intangible Property
1.  Ownership rights and interest, including intellectual property rights in and
to the Website of the Station (the "Station Website"), together with certain
other rights associated with the Station Website including Content, Station
Marks, User Information, Station Technology, but excluding Third Party Content,
Seller's Proprietary Technology and Third Party Technology each as detailed in
subsections 1.a-1.h below:
a. "Content" means that content specifically created for the Station Website
owned by the Seller and published specifically by the Station Website, and
excludes Seller's cross posted content, multimedia files and content used and
published generally by Seller's digital properties and not specifically for the
Station Website and further excludes all third-party licensed content, YouTube
and other embedded content ("Third Party Content").
b. "Seller's Proprietary Technology" means the custom word press Theme built for
Seller's digital business operations and digital properties including the media
cloud, video everywhere, video suggestion algorithm, cross posting, listen live
and the code that gives the Seller the ability to customize the Seller's
websites, together with custom plug-ins, underlying software, tools, scripts,
programming code, subroutines, architecture, hardware, third party software,
code, multimedia files, program applications and functionality not specifically
developed for the Station Website but created generally for Seller's digital
properties, and excluding Third Party Technology.
c. "Station Marks" means Station trademarks, services marks, and other
distinctive brand features and indicia.
d. "Station Technology" means the technology used to operate the Station
Website, excluding Proprietary Technology and Third-Party Technology.
e. "Third Party Content" means the content that is incorporated, published and
publicly displayed on or through the Station Website, but is not owned by Seller
and instead is licensed from third parties, including third-party licensed
music, images, video, multimedia files, text content, and YouTube and other
embedded content. Subject to Seller's contractual ability to do so free of
charge, Seller agrees to provide Third Party Content to Buyer.
f. "Third Party Technology" means the technology that is used in the operation
and maintenance of the Station Website but is licensed from third parties and
open source code. Subject to Seller's contractual ability to do so on a station
specific basis and Buyer's election to have the agreements to such Third Party
Technology assigned to Buyer for use with the Station, Seller agrees to assign
the Third Party Technology to Buyer solely for use with the Station Website,
provided that Buyer agrees to be responsible for costs associated with Buyer's
use of such technology and Buyer agrees to comply with the terms of the assigned
agreements.
g. "User Information" means Station Website specific user information, including
but not limited to, usernames and passwords, email lists, Instagram, YouTube,
Twitter and Facebook logins, hashtags and passwords
h. Website" means collectively the Website and mobile i-Phone and Android
versions of the Websites, developed for the Station Website and carrying the
brand/ indicia of the Station.
2.  Existing mobile applications (native and smart phone), all Content and
Station Technology related thereto and all app store developer
key/account/credentials for all mobile apps.


3. Existing Smart Speaker Skills, all Content and Station Technology related
thereto.


https://www.amazon.com/Radio-One-105-9-KissFM/dp/B078SWQ155/ref=sr_1_2?keywords=105.9+kiss&qid=1560018719&s=digital-skills&sr=1-2
 
https://www.amazon.com/Radio-One-Detroit-Praise-Network/dp/B07GJNP24Z/ref=sr_1_1?keywords=the+praise+network&qid=1560018887&s=digital-skills&sr=1-1
 


3.   Domain Names
      Kissdetroit.com
     detroitpraisenetwork.com
     hothiphopdetroit.com


4. Existing social media pages and all hashtags, Content and branding related
thereto, including, without limitation:
o
https://www.facebook.com/PraiseDetroit/

o
https://twitter.com/PraiseDetroit

o
https://www.facebook.com/1059KISSFM/

o
https://twitter.com/1059KISS

o
https://www.instagram.com/1059KISS/

5.  Trademarks (including design where applicable):
     Registered 105.9 KISS-FM Michigan Reg. No. 801946915
     Unregistered
     The Real Sound of the D
WDMK
Detroit Praise Network
Detroit Praise Network Prayer Wall
# Motor City Prays
Detroit's Best R&B
1059 KISS-FM Block Party
Women's Empowerment Expo
6.  All Station-related social media accounts of Transferred Employees.
7.  To the extent assignable, Google Analytics information and accounts,
including Google Ads Manager information, account, and access.
8. Getty Contract or stock images.
 
20

--------------------------------------------------------------------------------

SCHEDULE 1.2
Excluded Assets


1.
All obligations with respect to outstanding loans to Transferred Employees.

2.
Katz Agreement

 

 
21

--------------------------------------------------------------------------------

SCHEDULE 2.15
Financial Statements


Monthly Operating Statements 2017-2019 (as provided in data room).
Monthly Balance Sheets 2017-2019 (as provided in data room)
 


22

--------------------------------------------------------------------------------

SCHEDULE 5.6
Station Employees to Whom
Employment Offers May be Made by Buyer;
 
 
 
 
23
 
 

--------------------------------------------------------------------------------